Citation Nr: 1828490	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.C.L.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in August 2017, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in January 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was examined prior to his entry into active service and found to be fully fit with no indication of a pre-existing kidney condition listed in the examination report.

2.  The evidence does not clearly and unmistakably show a kidney condition pre-existed the Veteran's period of active service.

3.  The preponderance of evidence is against a finding of an in-service disease or injury with respect to the Veteran's service connection claim for a kidney disability.


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service with respect to a kidney condition.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (2017).

2.  The criteria for entitlement to service connection for a kidney disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Here, a kidney condition was not noted on the Veteran's September 1965 induction examination.  Although an October 2010 VA examiner suggested the Veteran's current kidney disability is the result of a congenital condition (ureteropelvic junction obstruction), a subsequent VA examiner in October 2017 indicated there is no objective evidence to support this conclusion.  Further, the October 2017 VA examiner explained ureteropelvic junction obstructions are very rare in young people, such as the Veteran at the time of his induction.  A March 2017 private opinion submitted by the Veteran does not address whether a  kidney condition existed prior to active service.  Thus, the Board finds the evidence does not clearly and unmistakably establish a kidney condition existed prior to the Veteran's entry into active service, and his service connection claim must be treated as a direct service connection claim without consideration of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board further finds the preponderance of evidence is against a finding of an in-service disease or injury with respect to the Veteran's service connection claim for a kidney disability.  The Veteran has asserted his documented symptoms of back pain in service were actually manifestations of kidney dysfunction.  He has also asserted medication prescribed for back pain in service led to his current kidney disability.  Yet, the most probative evidence from medical experts indicates neither of these theories is likely the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The October 2017 VA examiner was specifically asked to address the theories put forth by the Veteran and determined there is no evidence that supports a finding of an in-service kidney disease or injury.  The October 2017 VA examiner reviewed the Veteran's service treatment records and determined the reports of back pain in service were much more likely the result of the physical nature of military service than manifestations of kidney obstruction given the Veteran's age at that time.  The October 2017 VA examiner further explained that medications prescribed for back pain would not cause kidney obstruction, which led to the current disability in the Veteran's case, and would rather result in increased creatinine.  The Board acknowledges the March 2017 private opinion submitted by the Veteran indicates the Veteran's current kidney disability is related to an onset or event in service.  The author of the opinion, E.L., M.D., indicated the Veteran's current disability is the result chronic kidney stones and infections, but failed to point to any objective evidence to support the presence of these conditions in service.  Thus, the Board assigns more probative value to the October 2017 VA opinion because it includes a well-reasoned rationale based on an accurate factual history of the claimed disability.

To the extent the Veteran's initial claim in June 2010 indicated the claimed kidney disability is the result of medication prescribed for hypertension, the Board notes the Veteran is not entitled to service connection for hypertension or any other disability, so service connection on secondary basis is not warranted.  Further, during the January 2017 hearing before the undersigned, the Veteran's representative indicated the Veteran no longer desired consideration of this theory of entitlement and asked for his claim to be considered only on a direct basis.  Thus, further consideration of this theory of causation is unnecessary in the context of this appeal.

In sum, there is no dispute the Veteran has a current kidney disability; this is well documented in treatment records and examination reports.  He is presumed to have been in sound condition at the time of his induction into active service in September 1965.  Yet, the preponderance of evidence is against a finding of an in-service disease or injury with respect to a kidney disability.  As preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for a kidney disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a kidney disability is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


